The Vice-Chancellor.
There is no doubt the court had power to decree a sale of the whole mortgaged premises belonging to infants previous to the passing of the Revised Statutes.
The practice was established by the case of Mills v. Dennis, 3 J. C. R. 367. A reference was made to a master to take proof of the facts in the case, compute and ascertain the amount due for principal and interest, and, under the circumstances of the case, (in reference to the amount due, and the situation, nature and value of the mortgaged premises) to ascertain whether a Sale of the whole, or a part only, and what part of the premises would be for the benefit of the infant defendants— with a reservation of further directions until the coming in of the report. In such a case, if the master reported in favor of selling the yvhole, although it might not be absolutely necessary as respected the mortgage, the court could and would decree the whole to be sold, whenever it deemed such a proceeding most beneficial to the infants—and thi s, turn the real into personal estate. The surplus, after paying the principal and interest monies due upon the mortgage, with costs, being paid into court for the benefit of the infant: and all this was done by virtue of its general jurisdiction over the persons and estates of infants.
I do not perceive the Revised Statutes have altered the practise or laid restrictions upon this authority in any essential particular. The power of the court, as there declared, is general : “ to decree a sale of the mortgaged premises, or such “ part thereof as may be sufficient to discharge the amount “ due on the mortgage, and the costs of suit2 R. S. 191; *449sect 151 ¡¡ and the eases in which the statute provides for the sale of only a part of ¡he premises are those where the interest . , , \ . . , , , i • • is due but not the principal, or where an instalment only is m arrear and enough can be sold to satisfy such interest or ins tal me nt without prejudice to the remainder of the premises: Jb. 161, et seq. And these provisions have no particular reference or bearing upon infants.
I am of opinion, the whole of the premises can be sold, in case such a sale shall appear to be most beneficial for the infants. By the 135th rule, the court may, by a special order, dispense with the direction in the decree to sell “ so much u thereof as may be sufficient to raise the amount due to the “ complainant” by virtue of the mortgage. I shall direct a reference to a master to enquire and report in the matter upon the same principles as are to be found in Mills v. Dennis.
Upon the coming in of the master’s report, an order was made upon the foot of the decree, which ¡directed the master to sell all the lots embraced by the mortgage.